DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meylan (US 20210385825 A1), hereafter M1, in view of Kovvali (US 20140269269 A1), hereafter K1.
Regarding Claim 1, M1 discloses the below limitation:	determining to send a data packet from a first transceiver to a second transceiver, the data packet configured according to a transmission control protocol (TCP) (M1 Fig 3 step 350: TCP endpoint 312 transmits TCP data to UE 120);	determining, at the first transceiver, to trigger the second transceiver to send an acknowledgement (ACK) packet  (Fig 3 step 362: UE 120 transmits TCP ACK to TCP endpoint 312);	sending, from the first transceiver, the data packet with an additional packet responsive to determining the triggering of the ACK packet (Fig 3 block 360 transmit PDCCH with UL grant; Par 54 TCP endpoint 312 may send a resource grant before UE 120 transmits ACK); and	receiving, at the first transceiver, the ACK packet from the second transceiver responsive to the additional packet (Fig 3 block 364 endpoint 312 receives TCP ACK from UE 120).

    PNG
    media_image1.png
    772
    1083
    media_image1.png
    Greyscale

M1 does not disclose the below limitation:	trigger the second transceiver to send an acknowledgement (ACK) packet according to a delayed ACK protocol;
In the same field of endeavor of managing TCP traffic, K1 does disclose the below limitation:	trigger the second transceiver to send an acknowledgement (ACK) packet according to a delayed ACK protocol (K1 Par 137 TCP receivers may delay ACKs);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of M1 to include delaying an ACK as taught by K1.  The suggestion/motivation to do so would have been to delay an ACK in order to reduce congestion when establishing TCP communication via ACK aggregation. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, M1 and K1 disclose the limitations of Claim 1.
M1 further discloses the below limitation:	wherein the additional packet is sent before or after the data packet (M1 Fig 3 wherein UL grant (i.e. additional packet) is sent after the TCP data packet).
M1 does not disclose the below limitation:	wherein the data packet is sent in a transmission burst of packets from the first transceiver to the second transceiver, and
In the same field of endeavor of managing TCP traffic, K1 does disclose the below limitation:	wherein the data packet is sent in a transmission burst of packets from the first transceiver to the second transceiver (K1 Par 182-183 discloses transmitting bursts of packets), and	wherein the additional packet is sent before or after the data packet (Par 246 wherein split packets are sent sequentially, and therefore the additional packet would be later in time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending a transmission burst of packets, as taught by K1, wherein an additional packet is sent at a different time, as taught by M1.  The suggestion/motivation to do so would have been to enable the sending of associated packet(s) at a time different from the primary transmission in order to better utilize delayed ACKs. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, M1 and K1 disclose the limitations of Claim 2.
M1 does not disclose the below limitation:	wherein the ACK packet is received after sending an even number of packets sized according to a maximum segment size (MSS) option including the data packet and the additional packet in the transmission burst of packets to the second transceiver.
In the same field of endeavor of managing TCP traffic, K1 does disclose the below limitation:	wherein the ACK packet is received after sending an even number of packets sized according to a maximum segment size (MSS) option including the data packet and the additional packet in the transmission burst of packets to the second transceiver (K1 Par 123 discloses returning an ACK when 2 MSS segments are received).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending an ACK when an even number, for example 2, MSS segments have been received as taught by K1.  The suggestion/motivation to do so would have been to delay sending of ACKs in order to lower congestion caused when receiving a burst of packets. Examiner would also direct attention to reference Neystadt at Par. 37, wherein it is disclosed that the network sends bursts of 2-4 packages (i.e. an even number). Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, M1 and K1 disclose the limitations of Claim 1.
M1 does not disclose the below limitation:	wherein the additional packet is a duplicate of the data packet.
In the same field of endeavor of managing TCP traffic, K1 does disclose the below limitation:	wherein the additional packet is a duplicate of the data packet (K1 Par 132 discloses TCP re-tries, wherein a duplicate packet is retransmitted).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending a second packet that is a duplicate of a first packet as taught by K1.  The suggestion/motivation to do so would have been to provide redundancy when a packet is not received at the intended destination. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, M1 and K1 disclose the limitations of Claim 1.
M1 does not disclose the below limitation:	wherein the data packet and the additional packet are first and second data portion packets of a larger packet, and wherein the larger packet is split into the data packet and the additional packet.
In the same field of endeavor of managing TCP traffic, K1 does disclose the below limitation:	wherein the data packet and the additional packet are first and second data portion packets of a larger packet, and wherein the larger packet is split into the data packet and the additional packet (K1 Par 246 discloses splitting an object (i.e. large packet) into multiple objects (i.e. data packet and additional packet)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include split larger packets into multiple, smaller packets as taught by K1.  The suggestion/motivation to do so would have been to reduce congestion caused by large packets. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, M1 discloses the below limitation:	a memory configured to store instructions; and a processor coupled to the memory (M1 Fig 2 processor(s) 220 and memory 242), wherein the instructions cause the processor to be configured to:	wherein the data packet is configured according to a transmission control protocol (TCP) (Fig 3 step 350: TCP endpoint 312 transmits TCP data to UE 120);	determine to trigger the transceiver to send an acknowledgement (ACK) packet (Fig 3 step 362: UE 120 transmits TCP ACK to TCP endpoint 312) transceiver (Fig 3 block 364 endpoint 312 receives TCP ACK from UE 120) 
M1 does not disclose the below limitation:	send a data packet in a transmission burst of packets to a transceiver,	send a dummy packet or a duplicate of the data packet in the transmission burst of packets; 
In the same field of endeavor of managing TCP traffic, K1 does disclose the below limitation:	send a data packet in a transmission burst of packets to a transceiver (K1 Par 182-183 discloses transmitting bursts of packets),	determine to trigger the transceiver to send an acknowledgement (ACK) packet according to a delayed ACK protocol (Par 137 TCP receivers may delay ACKs);	send (Par 132 discloses TCP re-tries, wherein a duplicate packet is retransmitted);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of M1 to include sending a burst of packets and then delaying an ACK for the burst as taught by K1.  The suggestion/motivation to do so would have been to lower congestion by delaying ACK so that the entire burst can be acknowledged by a single ACK response. Examiner further notes that the dummy packet limitation is taught by reference Neystadt at Par. 37, wherein a zero length TCP packet (i.e. a dummy packet) is sent in parallel with another packet. However, the dummy packet limitation is optional as claimed and was interpreted under BRI as unnecessary. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, M1 and K1 disclose the limitations of Claim 18.
M1 further discloses the below limitation:	wherein the apparatus is a battery powered Internet of things (IoT) device (M1 Par 30 some UEs may be IoT devices).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include using the claimed steps at an IoT device as taught by M1.  The suggestion/motivation to do so would have been to use delayed ACKs to reduce congestion between IoT devices which send large amounts of data and may have limited power and/or resources available. Therefore, it would have been obvious to combine M1 and K1 to obtain the invention, as specified in the instant claim.

Claim(s) 4, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of K1 and further in view of Neystadt (US 20180227332 A1), hereafter N1.
Regarding Claim 4, M1 and K1 disclose the limitations of Claim 1.
M1 and K1 do not disclose the below limitation:	wherein the additional packet is a dummy packet or a data free packet.
In the same field of endeavor of managing TCP traffic, N1 does disclose the below limitation:	wherein the additional packet is a dummy packet or a data free packet (N1 Par 37 discloses sending a zero length TCP packet (i.e. a dummy packet) in parallel with another packet and/or in a burst of zero length packages, wherein the packet requests an ACK).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending a dummy packet as taught by N1. The suggestion/motivation to do so would have been to send a zero payload dummy packet in order to maintain a TCP connection without causing unnecessary congestion. Therefore, it would have been obvious to combine M1, K1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, M1 and K1 disclose the limitations of Claim 1.
M1 and K1 do not disclose the below limitation:	wherein determining to trigger the second transceiver to send the ACK packet is based on a number of packets sent in a transmission burst from the first transceiver to the second transceiver, and	wherein the number of packets includes the data packet.
In the same field of endeavor of managing TCP traffic, N1 does disclose the below limitation:	wherein determining to trigger the second transceiver to send the ACK packet is based on a number of packets sent in a transmission burst from the first transceiver to the second transceiver (N1 Par 37 a burst of 2-4 zero length packages can be sent, that each request an ACK), and	wherein the number of packets includes the data packet (Par 37 zero length packets can be sent in parallel to, for example, a SIP INVITE message (i.e. data packet)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending an ACK in response to a number of packets (interpreted under BRI as one packet) and wherein the number of packets include a data packet as taught by N1. The suggestion/motivation to do so would have been to send an ACK in response to a number of packets in order to lower congestion and/or create a more predictable schedule of ACK responses. Therefore, it would have been obvious to combine M1, K1 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 20, M1 and K1 disclose the limitations of Claim 18.
M1 and K1 do not disclose the below limitation:	wherein the ACK packet is received responsive to sending the dummy packet or the duplicate of the data packet in the transmission burst of packets.
In the same field of endeavor of managing TCP traffic, N1 does disclose the below limitation:	wherein the ACK packet is received responsive to sending the dummy packet or the duplicate of the data packet in the transmission burst of packets (N1 Par 37 discloses sending a zero length TCP packet (i.e. a dummy packet) in parallel with another packet and/or in a burst of zero length packages, wherein the packet requests an ACK).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include sending a zero payload dummy packet in parallel with a data packet as taught by N1. The suggestion/motivation to do so would have been to send the zero payload packet in order to cause an ACK to be sent when the receiving device is configured to only send an ACK after a certain number of packets. Sending a zero payload packet to cause the ACK reduces unnecessary congestion without causing undue delay to the sending of an ACK. Therefore, it would have been obvious to combine M1, K1 and N1 to obtain the invention, as specified in the instant claim.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of K1 and further in view of Krasnyanskiy (US 20180092115 A1), hereafter K2.
Regarding Claim 7, M1  and K1 disclose the limitations of Claim 1.
M1 and K1 do not disclose the below limitation:	wherein determining to trigger the second transceiver to send the ACK packet is based on an ACK response time.
In the same field of endeavor of managing TCP traffic, K2 does disclose the below limitation:	wherein determining to trigger the second transceiver to send the ACK packet is based on an ACK response time (K2 Par 58 requesting ACK based on an ACK/NACK response time being delayed longer than expected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending an ACK based on a response time as taught by K2. The suggestion/motivation to do so would have been to prevent a delayed ACK from being delayed indefinitely and causing errors. Therefore, it would have been obvious to combine M1, K1 and K2 to obtain the invention, as specified in the instant claim.

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of K1 and further in view of Sun (US 20210250982 A1), hereafter S1.
Regarding Claim 9, M1  and K1 disclose the limitations of Claim 1.
M1 and K1 do not disclose the below limitation:	wherein determining to trigger the second transceiver to send the ACK packet is based on a time duration of a transmission burst of packets sent from the first transceiver to the second transceiver including the data packet.
In the same field of endeavor of managing TCP traffic, S1 does disclose the below limitation:	wherein determining to trigger the second transceiver to send the ACK packet is based on a time duration of a transmission burst of packets sent from the first transceiver to the second transceiver including the data packet (S1 Par 102 subsequent transmission may be based on the ACK/NACK feedback associated with a reference duration at an end of the burst length).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending an ACK based on a duration of a transmission as taught by S1. The suggestion/motivation to do so would have been to prevent sending ACKs for a long duration transmission in order to aggregate the ACKs and lower congestion. Therefore, it would have been obvious to combine M1, K1 and S1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, M1  and K1 disclose the limitations of Claim 9.
M1 and K1 do not disclose the below limitation:	wherein the time duration of the transmission burst is shorter than transmission free intervals of the first transceiver.
In the same field of endeavor of managing TCP traffic, S1 does disclose the below limitation:	wherein the time duration of the transmission burst is shorter than transmission free intervals of the first transceiver (S1 Par 72 discloses wherein there are significant idle times (i.e. transmission free intervals) in comparison to TCP traffic).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending an ACK when a burst of TCP traffic is shorter than an idle time (i.e. transmission free intervals) as taught by S1. The suggestion/motivation to do so would have been to delay the ACK when there is significant idle time in order to lower congestion caused by sending the ACK. Therefore, it would have been obvious to combine M1, K1 and S1 to obtain the invention, as specified in the instant claim.

Claim(s) 11-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of K1 and further in view of Kwon (US 20190313335 A1), hereafter K3.
Regarding Claim 11, M1 and K1 disclose the limitations of Claim 1.
M1 and K1 do not disclose the below limitation:	wherein determining to trigger the second transceiver to send the ACK packet is based on power criteria of the first transceiver.
In the same field of endeavor of managing TCP traffic, K3 does disclose the below limitation:	wherein determining to trigger the second transceiver to send the ACK packet is based on power criteria of the first transceiver (K3 Par 8 setting the power saving mode based on whether the ACK is received).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending an ACK based on a power mode as taught by K3. The suggestion/motivation to do so would have been to account for the power consumption of ACKs by delaying ACKs when there is a power saving mode active. Therefore, it would have been obvious to combine M1, K1 and K3 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, M1 discloses the below limitation:	sending, by the first transceiver, data packets to the second transceiver in a transmission burst including a last packet for triggering the second transceiver to send the ACK packet immediately (M1 Fig 3 step 350: TCP endpoint 312 transmits TCP data to UE 120),	receiving the ACK packet from the second transceiver (Fig 3 step 362: UE 120 transmits TCP ACK to TCP endpoint 312);
M1 does not disclose the below limitation:	determining, by a first transceiver, whether a second transceiver is configured for sending an acknowledgement (ACK) packet according to a delayed ACK protocol;	wherein the transmission burst includes an even number of packets including the data packets and the last packet;
In the same field of endeavor of managing TCP traffic, K1 does disclose the below limitation:	determining, by a first transceiver, whether a second transceiver is configured for sending an acknowledgement (ACK) packet according to a delayed ACK protocol (K1 Par 137 TCP receivers may delay ACKs);	wherein the transmission burst includes an even number of packets including the data packets and the last packet (Par 123 discloses returning an ACK when 2 MSS segments are received);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of M1 to include delaying ACKs when there is a burst of an even number of packets as taught by K1. The suggestion/motivation to do so would have been to aggregate ACKs for even-numbered bursts in order to lower congestion that would be caused by sending multiple ACKs.
M1 and K1 do not disclose the below limitation:	responsive to receiving the ACK packet, setting a power mode of the first transceiver via Layer 2 signaling.
In the same field of endeavor of managing TCP traffic, K3 does disclose the below limitation:	responsive to receiving the ACK packet, setting a power mode of the first transceiver via Layer 2 signaling (K3 Par 8 setting the power saving mode based on whether the ACK is received).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of M1 and K1 to include sending an ACK based on a power mode as taught by K3. The suggestion/motivation to do so would have been to account for the power consumption of ACKs by delaying ACKs when there is a power saving mode active. Therefore, it would have been obvious to combine M1, K1 and K3 to obtain the invention, as specified in the instant claim. 
Regarding Claim 13, M1 and K1 disclose the limitations of Claim 12.
M1 does not disclose the below limitation:	wherein the last packet is a duplicate packet of one of the data packets.
In the same field of endeavor of TCP traffic management, K1 does disclose the below limitation:	wherein the last packet is a duplicate packet of one of the data packets (K1 Par 132 discloses TCP re-tries, wherein a duplicate packet is retransmitted).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending a duplicate packet as taught by K1. The suggestion/motivation to do so would have been to delay ACKs for duplicate packets sent due to transmission failure and/or redundancy protocols in order to lower congestion. Therefore, it would have been obvious to combine M1, K1 and K3 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, M1 and K1 disclose the limitations of Claim 12.
M1 further discloses the below limitation:	further comprising entering, according to the power mode, a low power mode of the first transceiver responsive to receiving the ACK packet from the second transceiver (M1 Par 73 discloses sending ACK either pre-emptively or delayed in order to reduce power consumption).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include using delayed ACK in order to lower power consumption as taught by M1. The suggestion/motivation to do so would have been to lower power consumption for IoT devices that may have limited power availability. Therefore, it would have been obvious to combine M1, K1 and K3 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, M1 and K1 disclose the limitations of Claim 12.
M1 further discloses the below limitation:	wherein the ACK packet is received after a round-trip time (RTT) without waiting for a delayed ACK response time (M1 Par 73 discloses sending ACK pre-emptively, i.e. not waiting for a delayed ACK response time).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending an ACK pre-emptively as taught by M1. The suggestion/motivation to do so would have been to prevent unnecessary delays of ACKs that could negatively impact network performance. Therefore, it would have been obvious to combine M1, K1 and K3 to obtain the invention, as specified in the instant claim.

Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over K1 in view of M1 and further in view of K3 and N1.
Regarding Claim 14, M1, K1 and K3 disclose the limitations of Claim 12.
M1, K1 and K3 do not disclose the below limitation:	wherein the last packet is a transmission control protocol (TCP) dummy packet.
In the same field of endeavor of managing TCP traffic, N1 does disclose the below limitation:	wherein the last packet is a transmission control protocol (TCP) dummy packet (N1 Par 37 discloses sending a zero length TCP packet (i.e. a dummy packet) in parallel with another packet and/or in a burst of zero length packages, wherein the packet requests an ACK).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending a zero payload dummy packet in parallel with a data packet as taught by N1. The suggestion/motivation to do so would have been to send the zero payload packet in order to cause an ACK to be sent when the receiving device is configured to only send an ACK after a certain number of packets. Sending a zero payload packet to cause the ACK reduces unnecessary congestion without causing undue delay to the sending of an ACK. Therefore, it would have been obvious to combine M1, K1, K3 and N1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, M1, K1 and K3 disclose the limitations of Claim 12.
M1, K1 and K3 do not disclose the below limitation:	wherein the last packet is smaller in size than other packets of the data packets.
In the same field of endeavor of managing TCP traffic, N1 does disclose the below limitation:	wherein the last packet is smaller in size than other packets of the data packets (N1 Par 37 discloses sending a zero length TCP packet, which by definition must be smaller than a non-zero length packet).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include sending a last packet smaller than the preceding packets, for example as a zero payload packet, as taught by N1. The suggestion/motivation to do so would have been to increase the number of packets sent for the purpose of aggregation without unnecessarily causing congestion by increasing the size of the burst. Therefore, it would have been obvious to combine M1, K1, K3 and N1 to obtain the invention, as specified in the instant claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agrawal (US 20200266955 A1) teaches at Par. 7 that a receiving device may aggregate (i.e. delay) TCP ACKs in order to reduce the overall data transmitted. This reads on the “delayed ACK protocol” recited, for example, in Claim 1. However, prior art Kovvali also discloses delaying TCP ACKs and thus Agrawal was not used in the above rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412               

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412